Title: To Thomas Jefferson from Thomas Cooper, 21 December 1822
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia
Decr 21. 1822 S. Carolina
I understand the inclosed report was adopted by the House of R. this morning. There has been every possible effort made on the part of the Presbyterian and Baptist clergy to put down this College, by denouncing it under my care, as the seat of infidelity and tyranny. The report propagated by them throughout this state, North Carolina, and (as Mr Preston tells me) Virginia, were, that this College would assuredly be put down by the present legislature owing to my character, and that it was in vain to send any  Student to it in its present situation. The impression they made was strong: I know of about 20 students who were thus deterred from entering. I thought it best to have their open rather than their secret enmity, and I therefore denounced them en masse. I inclose you the result. I send another copy under cover, in case you should wish to send it any where. Adieu. May God preserve you among us in health and in peace for many years. Thomas Cooper. The Legislature will adopt my plan for a medical school, & appoint a committee to make a detailed report early to the ensuing session. When our Laws are printed I will send you a
			 copy.